Mr. Justice Boggs delivered the opinion of the court. 3. Building and construction contracts, § 49*—when damages for delay in performance of contract are waived. In a suit by a railroad contractor to enforce a mechanic’s lien for work done under a construction contract, held that it was proper to disallow the respondent as set-off a claim for damages for delaying the completion of the work, as the contract did not provide for such damages, but provided that, on the contractor’s failure to construct the work in accordance with the contract, the railroad could, upon giving notice to the contractor, take over the work or any part thereof completed and deduct the cost thereof from the amount that otherwise would be due the contractor, but the railroad gave no such notice, and did not complete the work itself, and otherwise by conduct waived any claim for such damages.